Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 1 of 36




                        EXHIBIT A
   Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 2 of 36




                        AMENDED AND RESTATED


                 LIMITED PARTNERSHIP AGREEMENT OF


                       INTERNATIONAL LINEN, LTD.




THE PARTNERSHIP INTERESTS OF INTERNATIONAL LINEN, LTD. HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER SECURITIES LAWS IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND SUCH LAWS. SUCH PARTNERSHIP INTERESTS MUST
BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE,
PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME
EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE
STATE SECURITIES LAWS, AND ANY OTHER APPLICABLE SECURITIES LAWS;
AND (II) THE TERMS AND CONDITIONS OF THIS AGREEMENT OF LIMITED
PARTNERSHIP, AS AMENDED FROM TIME TO TIME. THEREFORE, PURCHASERS
OF SUCH PARTNERSHIP INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF
THEIR INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
      Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 3 of 36




                                              AMENDED AND RESTATED

                                LIMITED PARTNERSHIP AGREEMENT OF

                                           INTERNATIONAL LINEN, LTD.


                                                   TABLE OF CONTENTS

                                      ARTICLE 1: DEFINITIONS
1.1     Certain Definitions. ..............................................................................................................1
1.2     Other Definitions. ................................................................................................................5

                                          ARTICLE 2: ORGANIZATION
2.1     Formation. ............................................................................................................................5
2.2     Name. ...................................................................................................................................6
2.3     Registered Office; Registered Agent; Principal Office; Other Offices. ..............................6
2.4     Purposes. ..............................................................................................................................6
2.5     Certificate; Foreign Qualification. .......................................................................................6
2.6     Term. ....................................................................................................................................6
2.7     Merger or Consolidation. .....................................................................................................6

                            ARTICLE 3: DISPOSITIONS OF INTERESTS
3.1     Partners. ...............................................................................................................................7
3.2     Additional Partners. .............................................................................................................7
3.3     Restrictions on the Disposition of an Interest. .....................................................................7
        (a)     In General.................................................................................................................7
        (b)     Permitted Transferees. .............................................................................................7
        (c)     Preferential Right of Purchase. ................................................................................7
        (d)     Death of Partner's Spouse; Termination of Marital Relationship; Partition of
                Community Property. ...............................................................................................8
        (e)     Death of a Partner/Gifts. ........................................................................................10
        (f)     Documentation and Agreements Incident to Disposition. .....................................12
        (g)     Security and Tax Issues Incident to Disposition. ...................................................12
        (h)     Closing of Certain Dispositions. ............................................................................13
3.4     Interests in a Partner...........................................................................................................13
3.5     Representations and Warranties. ........................................................................................14
3.6     Certificates. ........................................................................................................................14

                         ARTICLE 4: CAPITAL CONTRIBUTIONS
4.1     Capital Contributions. ........................................................................................................15
4.2     Return of Contributions. ....................................................................................................15
4.3     Advances by Partners. ........................................................................................................15
4.4     Capital Accounts. ...............................................................................................................15

                   ARTICLE 5: ALLOCATIONS AND DISTRIBUTIONS
5.1     Allocations. ........................................................................................................................16

                                                                       i
       Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 4 of 36




         (a)    In General...............................................................................................................16
         (b)    Transferred Interests. .............................................................................................16
5.2      Distributions.......................................................................................................................16
         (a)    Net Cash Flow; Tax Distributions. ........................................................................16
         (b)    Property. .................................................................................................................17

                      ARTICLE 6: MANAGEMENT AND OPERATION
6.1      Management of Partnership Affairs. ..................................................................................17
         (a)    By Managing General Partner. ..............................................................................17
         (b)    Other Partners Lack Authority. ..............................................................................17
         (c)    Third Party Reliance. .............................................................................................17
         (d)    Officers. .................................................................................................................17
6.2      Major Decisions. ................................................................................................................17
         (a)    Need Approval of Required Interest. .....................................................................17
         (b)    List of Major Decisions. ........................................................................................18
6.3      Compensation. ...................................................................................................................18
6.4      Standards and Conflicts. ....................................................................................................18
         (a)    Managing General Partner's Liability to Other Partners. .......................................18
         (b)    Other Business Ventures. .......................................................................................19
         (c)    Transactions With Partners. ...................................................................................19
6.5      Indemnification. .................................................................................................................19
6.6      Power of Attorney. .............................................................................................................19

                           ARTICLE 7: RIGHTS OF OTHER PARTNERS
7.1      Information. .......................................................................................................................20
7.2      Withdrawal. ........................................................................................................................20
7.3      Consents and Voting. .........................................................................................................20
         (a)    In Sole Discretion of Partners. ...............................................................................20
         (b)    Procedure. ..............................................................................................................20
7.4      Meetings. ............................................................................................................................20

                                                 ARTICLE 8: TAXES
8.1      Tax Returns. .......................................................................................................................20
8.2      Tax Elections. ....................................................................................................................21
8.3      Tax Matters Partner and Partnership Representative. ........................................................21

           ARTICLE 9: BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
9.1      Books and Records. ...........................................................................................................22
9.2      Inspection. ..........................................................................................................................22
9.3      Bank Accounts. ..................................................................................................................22

     ARTICLE 10: WITHDRAWAL, BANKRUPTCY, REMOVAL, DEATH, ETC.
10.1  Withdrawal, Bankruptcy, Etc. of General Partner. ............................................................23
      (a)   General Partner Agrees Not to Withdraw. .............................................................23
      (b)   Cessation of General Partner Status. ......................................................................23
      (c)   Selection of New Managing General Partner. .......................................................23
10.2 Removal of Managing General Partner. ............................................................................24

                                                                      ii
       Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 5 of 36




10.3     Conversion of Interest. .......................................................................................................24
10.4     Bankrupt Partners...............................................................................................................24

            ARTICLE 11: DISSOLUTION, LIQUIDATION, AND TERMINATION
11.1     Dissolution. ........................................................................................................................25
         (a)    In General...............................................................................................................25
         (b)    Automatic Reconstitution. .....................................................................................26
11.2     Liquidation and Termination. ............................................................................................26
11.3     Cancellation of Certificate. ................................................................................................27

                                   ARTICLE 12: GENERAL PROVISIONS
12.1     Offset..................................................................................................................................27
12.2     Notices. ..............................................................................................................................27
12.3     Entire Agreement; Supersedure. ........................................................................................28
12.4     Effect of Waiver or Consent. .............................................................................................28
12.5     Amendment or Modification..............................................................................................28
12.6     Binding Effect. ...................................................................................................................28
12.7     Governing Law; Severability. ............................................................................................28
12.8     Further Assurances.............................................................................................................28
12.9     Waiver of Certain Rights. ..................................................................................................28
12.10    Indemnification. .................................................................................................................28
12.11    Counterparts. ......................................................................................................................29
12.12    Headings. ...........................................................................................................................29
12.13    Deemed Assent. .................................................................................................................29
12.14    Special Provisions Concerning Trustees as Partners. ........................................................29

EXHIBIT A – Partners' Names, Addresses and Sharing Ratios




                                                                      iii
     Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 6 of 36




                                  AMENDED AND RESTATED

                        LIMITED PARTNERSHIP AGREEMENT OF

                               INTERNATIONAL LINEN, LTD.


        This Amended and Restated Limited Partnership Agreement of International Linen, Ltd.
(this "Agreement") is made and entered effective as of July 2, 2020 (the "Effective Date") by and
among the Partners to amend and restate that certain Limited Partnership Agreement of
International Linen, Ltd. dated January 28, 2002 by and among Azad Ahmed Khan (also known
as Azad A. Khan) and Nishat Azad Khan (also known as Nishat A. Khan), as the original limited
partners, and International Textile, Inc. (formerly, International Linen, Inc.), as the general partner
(the "Original Agreement").

        FOR AND IN CONSIDERATION OF the mutual covenants, rights, and obligations set
forth herein, the benefits to be derived therefrom, and other good and valuable consideration, the
receipt and the sufficiency of which each Partner acknowledges and confesses, the Partners agree
as follows:

                                  ARTICLE 1: DEFINITIONS

       1.1    Certain Definitions. As used in this Agreement, the following terms shall have the
       following meanings:

              "Act" means the Texas Business Organizations Code (including Title 4, entitled
       Partnerships, and all other relevant provisions thereof) and any successor statute, as
       amended from time to time.

              "Affiliate" means, with respect to any Person, any other Person who Controls, is
       Controlled by or is under common Control with that first person.

               "Appraised Value," for purposes of determining the sale price of a Partnership
       Interest (or Spouse's Fraction) incident to an exercise of an option to purchase under
       Section 3.3(d), 3.3(e), or 10.4, means the fair market value of the subject Partnership
       Interest (or Spouse's Fraction), as fixed by agreement or, if no agreement is reached
       concerning fair market value on or before the 60th day following the exercise of the option,
       by an independent appraiser mutually agreeable to both the Person (or its representative)
       whose Partnership Interest (or Spouse's Fraction) is to be acquired through the exercise of
       an option and the Person(s) who exercised the option to purchase. If such Persons fail to
       agree on an independent appraiser, any of such Persons may petition the United States
       District Judge for the Southern District of Texas (Houston Division) then senior in service
       to designate an independent appraiser. The determination of the independent appraiser,
       however designated, and such appraiser's determination of the fair market value of the
       Partnership Interest (or Spouse's Fraction) is final and binding on all concerned. The cost
       of any such appraisal shall be paid one-half by the Person (or its representative) whose
       Partnership Interest (or Spouse's Fraction) is Disposed of incident to the exercise of an


                                                  1
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 7 of 36




  option and one-half by the Partnership or, if applicable, by the Partner(s) who exercised
  the option to purchase such Partnership Interest (or Spouse's Fraction).

         "Agreement" has the meaning given that term in the introductory paragraph hereof.

          "Bankrupt Partner" means any Partner (whether a General Partner or a Limited
  Partner) with respect to which an event of the type described in section 153.155(a)(4) or
  (5) of the Act has occurred, subject to the lapsing of any period of time therein specified.

         "Business Day" means any day other than a Saturday, a Sunday, or a holiday on
  which banks in the State of Texas generally are closed.

         "Capital Contribution" means any contribution by a Partner to the capital of the
  Partnership.

        "Certificate" means the certificate of limited partnership of the Partnership, as
  amended or restated from time to time.

        "Code" means the Internal Revenue Code of 1986 and any successor statute, as
  amended from time to time.

          "Commencement Date" means February 13, 2002, which is the date the Certificate
  was first filed with the Secretary of the State of Texas.

          "Commitment" means, subject in each case to adjustments on account of
  Dispositions of Partnership Interests permitted by this Agreement, the financial or other
  commitment established for the issuance of a Partnership Interest to the current Partners of
  the Partnership or to any Partner admitted under Section 3.2, 10.1(c), or 10.2, whichever is
  applicable.

          "Control" or "Controls" means, with respect to a Person that is a corporation, the
  right to exercise, directly or indirectly, more than 50% of the voting rights attributable to
  the shares of the controlled corporation and, with respect to a Person that is not a
  corporation, the possession, directly or indirectly, of the power to direct or cause the
  direction of the management or policies of the controlled Person.

          "Default Interest Rate" means a rate per annum equal to the lesser of (a) 2% plus a
  varying rate per annum that is equal to the "prime rate" quoted in the money rates section
  of the Wall Street Journal as the base rate on corporate loans posted by most of the United
  States largest banks, with adjustments in that varying rate to be made on the same date as
  any change in that rate, and (b) the maximum rate permitted by applicable law.

         "Descendants" means the children of the person or persons designated and the
  descendants of such children, including those who are legally adopted before becoming
  age 18. "Khan Descendants" means the Descendants of Nishat Azad Khan and Azad
  Ahmed Khan, deceased.




                                           2
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 8 of 36




           "Dispose," "Disposing," or "Disposition" means (a) a sale, assignment, transfer,
  exchange, mortgage, pledge, grant of a security interest, or other disposition or
  encumbrance, or the acts thereof, and (b) in the case of a corporation, partnership or limited
  liability company classified as a Family Member, any other event that either causes such
  entity not to be under the Control of Persons who are Family Members in the same Family
  Line as was such entity prior to that event or results in Persons who are not Family
  Members in such Family Line owning 50% or more of such entity.

         "Disposition Notice" shall have the meaning attributed to it in Section 3.3(c).

           "Family Line" means, with respect to each child of Nishat Azad Khan and Azad
  Ahmed Khan, deceased, (a) such child, (b) all of such child's Descendants, (c) any trust
  having as its primary beneficiaries such child and/or such child's Descendants, (d) any trust
  established for the benefit of the spouse of Nishat Azad Khan, the spouse of such child, or
  the spouse of a Descendant of such child which lasts for the lifetime of such spouse and
  has as its sole other beneficiaries (whether current or remainder) Persons who are otherwise
  classified as being within such child's Family Line under this definition (such as a trust
  meeting the requirements of section 2056(b)(7) of the Code), and (e) any corporation,
  partnership or limited liability company which is solely owned by Persons otherwise
  classified as being within such child's Family Line under this definition. In addition, Nishat
  Azad Khan and any trust having as its primary beneficiary Nishat Azad Khan shall be
  considered to be in each of such Family Lines.

          "Family Member" means (a) Nishat Azad Khan, (b) any Khan Descendant, (c) any
  trust having as its primary beneficiaries Nishat Azad Khan and/or Persons who are Khan
  Descendants, (d) any trust established for the benefit of either the spouse of Nishat Azad
  Khan or the spouse of any Khan Descendant which lasts for the lifetime of such spouse
  and has as its sole other beneficiaries (whether current or remainder) Persons who are Khan
  Descendants (such as a trust meeting the requirements of section 2056(b)(7) of the Code),
  or (e) any corporation, partnership or limited liability company which is solely owned by
  Persons otherwise classified as Family Members under this definition.

         "First Partner" shall have the meaning attributed to it in Section 3.3(c).

          "General Interest Rate" means a rate per annum equal to the lesser of (a) a varying
  rate per annum that is equal to the "prime rate" quoted in the money rates section of the
  Wall Street Journal as the base rate on corporate loans posted by most of the United States
  largest banks, with adjustments in that varying rate to be made on the same date as any
  change in that rate, and (b) the maximum rate permitted by applicable law.

          "General Partner" means any Person executing this Agreement as of the date
  hereof as a general partner or hereafter admitted to the Partnership as a general partner as
  provided in this Agreement, but does not include any Person who has ceased to be a general
  partner in the Partnership.

          "Limited Partner" means any Person executing this Agreement as of the date hereof
  as a limited partner or hereafter admitted to the Partnership as a limited partner as provided


                                            3
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 9 of 36




  in this Agreement, but does not include any Person who has ceased to be a limited partner
  in the Partnership.

          "Managing General Partner" means the General Partner designated as Managing
  General Partner as provided in this Agreement. The current Managing General Partner is
  International Textile, Inc.

          "Net Cash Flow" means all cash funds derived by the Partnership (including interest
  received on reserves, borrowings and capital transactions), without reduction for any non-
  cash charges, but less cash funds used (i) to pay current operating expenses, debt payments,
  capital improvements and replacements and (ii) to establish reasonable reserves for future
  expenses, investments, costs and contingencies as determined by the Managing General
  Partner. Any property contributed to the Partnership by the Partners, any borrowed funds
  or any cash generated upon the sale of any of the Partnership property, including
  Partnership property which is purchased with borrowed funds, and including the cash
  attributable to appreciation in value, (i) shall not be considered derived by the Partnership
  for purposes of determining Net Cash Flow and (ii) shall be considered necessary for future
  investments.

         "Partner" means any General Partner or Limited Partner.

         "Partnership" has the meaning given it in Section 2.1.

         "Partnership Interest" means the interest of a Partner in the Partnership, including,
  without limitation, rights to distributions (liquidating or otherwise), to allocations, to
  information, to preferential purchase rights and options to purchase hereunder, and to
  consent or approve.

         "Partnership Major Decision" has the meaning given it in Section 6.2(b).

          "Payment Terms" means (i) with respect to the payment to be made to a Bankrupt
  Partner pursuant to Section 10.4, four equal consecutive annual payments, together with
  interest on the outstanding balance from time to time at the General Interest Rate (from the
  date on which such Partner becomes bankrupt), with the first such annual payment being
  due on the first anniversary of the day on which such Partner becomes bankrupt; (ii) with
  respect to the payment (if any) to be made under Section 3.3(d), four equal consecutive
  annual installments, together with interest on the outstanding balance from time to time at
  the General Interest Rate (from the day of termination of the marital relationship or of the
  partition of the community property in question), with the first such annual payment being
  due on the first anniversary of the day of termination of the marital relationship or of the
  partition of the community property in question; and (iii) with respect to the payment to be
  made to the personal representative or heirs of a deceased Partner or to a Donor Partner
  under Section 3.3(e), four equal consecutive annual installments, together with interest on
  the outstanding balance from time to time at the General Interest Rate (from the date of
  death in the case of a deceased Partner or the date of the Gift Notice in the case of a Donor
  Partner), with the first such annual payment being due on the first anniversary of the day
  on which such Partner dies (or the date of the Gift Notice in the case of a Donor Partner).


                                           4
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 10 of 36




           "Person" includes an individual, business trust, registered limited liability
  partnership, association, limited liability company, government, governmental subdivision,
  governmental agency, governmental instrumentality, partnership, limited partnership,
  trust, estate, corporation, custodian, trustee, executor, administrator, nominee, or any other
  legal or commercial entity in its own or a representative capacity, regardless of whether the
  entity is formed under the laws of Texas or any other jurisdiction.

          "Required Interest" means Partners (other than the Managing General Partner)
  having Sharing Ratios in the aggregate equal to 100% of the Sharing Ratios of all Partners
  other than the Managing General Partner.

         "Second Partners" shall have the meaning attributed to it in Section 3.3(c).

         "Sharing Ratio" means, subject in each case to adjustments on account of
  Dispositions of Partnership Interests permitted by this Agreement and the issuance of
  Partnership Interests under Section 3.2, 10.1(c), or 10.2, (i) in the case of the current
  Partners of the Partnership, the Sharing Ratios set forth in Exhibit A, and (ii) in the case of
  any other Partner, the Sharing Ratio established with respect to such Partner under
  Section 3.2, 10.1(c), 10.2, or 10.4 in connection with the admission of such Partner.

          "Spouse's Fraction" means that portion (if any) of a Partner's Partnership Interest
  that such Partner's spouse, such Partner's former spouse, such Partner's spouse's estate or
  such Partner's former spouse's estate is determined to own by a court of competent
  jurisdiction or, in the absence of a judicial determination, by a written agreement between
  the Partner and such spouse, such spouse's estate, such former spouse, or such former
  spouse's estate.

          "Tax Distribution Percentage" means the percentage determined by the Managing
  General Partner from time to time so that the amounts distributed pursuant to Section 5.2(a)
  are an approximation of the cumulative federal income tax liabilities of the Partners
  calculated at the highest marginal federal income tax rate generally applicable to
  individuals, it being understood that the Managing General Partner may disregard marginal
  federal income tax rates that are unlikely to be applicable to a material number of Partners,
  as determined by the Managing General Partner.

  1.2    Other Definitions. Other terms defined herein have the meanings given them.


                          ARTICLE 2: ORGANIZATION

  2.1    Formation. On the Commencement Date, the Persons executing the Original
  Agreement formed a limited partnership (the "Partnership") for the purposes set forth in
  the Original Agreement. On and after the Effective Date, the Partners executing this
  Agreement shall continue the Partnership for the purposes as hereinafter set forth under
  and pursuant to the Act.




                                            5
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 11 of 36




  2.2    Name. The name of the Partnership is "International Linen, Ltd." and all
  Partnership business shall be conducted in that name or such other names that comply with
  applicable law as the Managing General Partner may select from time to time.

  2.3     Registered Office; Registered Agent; Principal Office; Other Offices. The
  registered office of the Partnership in the State of Texas shall be at such place as the
  Managing General Partner may designate from time to time. The registered agent for
  service of process on the Partnership in the State of Texas or any other jurisdiction shall be
  such Person or Persons as the Managing General Partner may designate from time to time.
  The principal office of the Partnership shall be at 1906 Sand Hollow Lane, Katy, Texas
  77450, or at such other place as the Managing General Partner may designate from time to
  time, which need not be in the State of Texas, and the Partnership shall maintain records
  there as required by section 153.551 of the Act. The Partnership may have such other
  offices as the Managing General Partner may designate from time to time.

  2.4     Purposes. The purposes of the Partnership are to acquire, hold, manage, invest,
  and Dispose of real estate, cash, securities, debt instruments, and other investments, to
  provide common management for the foregoing, and to engage in any other business or
  activity that now or hereafter may be necessary, incidental, proper, advisable, or convenient
  to accomplish the foregoing purposes and that is not forbidden by this Agreement or the
  laws of the jurisdiction in which the Partnership engages in such business.

  2.5     Certificate; Foreign Qualification. On or prior to the Commencement Date, the
  Managing General Partner executed and caused to be filed with the Secretary of State of
  Texas a Certificate containing information required by the Act and such other information
  as the Managing General Partner deemed appropriate. Prior to conducting business in any
  jurisdiction other than Texas, the Managing General Partner shall cause the Partnership to
  comply, to the extent such matters are reasonably within the control of the Managing
  General Partner, with all requirements necessary to qualify the Partnership as a foreign
  limited partnership (or a partnership in which the Limited Partners have limited liability)
  in such jurisdiction. Upon the request of the Managing General Partner, each Partner shall
  execute, acknowledge, swear to, and deliver all certificates and other instruments
  conforming with this Agreement that are necessary or appropriate to form, qualify,
  continue, and terminate the Partnership as a limited partnership under the laws of the State
  of Texas and to qualify, continue, and terminate the Partnership as a foreign limited
  partnership (or a partnership in which the Limited Partners have limited liability) in all
  other jurisdictions in which the Partnership may conduct business, and to this end the
  Managing General Partner may use the power of attorney described in Section 6.6.

  2.6     Term. The Partnership commenced on the Commencement Date and shall continue
  in existence until its business and affairs are wound up following dissolution automatically
  at the close of Partnership business on December 31, 2050, or such earlier time as this
  Agreement may specify.

  2.7    Merger or Consolidation. The Partnership may merge or consolidate with or into
  another limited partnership or other business entity, or enter into an agreement to do so,
  only with the consent of the Managing General Partner and a Required Interest.


                                            6
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 12 of 36




                  ARTICLE 3: DISPOSITIONS OF INTERESTS

  3.1     Partners. The current general partner and limited partner of the Partnership are the
  Persons executing this Agreement as of the Effective Date as general partner and limited
  partner, respectively.

  3.2     Additional Partners. Except as provided in Section 10.1(c) or 10.2 with respect to
  the admission to the Partnership of a new Managing General Partner, no Person (including
  any Person to which a permitted Disposition of a Partnership Interest is made under the
  provisions of Section 3.3) shall be admitted to the Partnership as a general partner or as a
  limited partner without the prior written consent of the Managing General Partner and a
  Required Interest, which consents may be granted or withheld as provided in
  Section 7.3(a). Any such admission must also comply with the provisions of
  Sections 3.3(f) and 3.3(g) and is effective only after the new Partner has so complied. In
  the event the admission does not relate to the Disposition of an existing Partnership Interest,
  the Sharing Ratio and the Commitment of the new Partner must be specified as part of the
  terms of admission.

  3.3    Restrictions on the Disposition of an Interest.

  (a)     In General. Except as provided in this Section 3.3, a Disposition of a Partnership
  Interest may be effected only with the prior written consent of the Managing General
  Partner and a Required Interest, which consents may be granted or withheld as provided in
  Section 7.3(a). Any attempted Disposition by a Person of a Partnership Interest, or any
  part thereof, other than in accordance with this Section 3.3 is void and the Partnership may
  not recognize it. In addition, in the case of a Disposition occurring as a result of an event
  that causes a corporation, partnership or limited liability company holding a Partnership
  Interest to cease to be under the Control of or owned in sufficient percentage by Persons
  who are Family Members in the same Family Line as was such entity prior to that event,
  such entity shall be considered to have become a Bankrupt Partner subject to the provisions
  of Section 10.4 on the date of such event. It is expressly agreed that the remedy at law for
  breach of any of the obligations set forth in this Section 3.3 is inadequate in view of (i) the
  complexities and uncertainties in measuring the actual damages that would be sustained by
  reason of the failure of a Partner to comply fully with each of said obligations, and (ii) the
  uniqueness of the Partnership business and the Partnership relationship. Accordingly, each
  of the aforesaid obligations shall be, and is hereby expressly made, enforceable by specific
  performance.

  (b)     Permitted Transferees.        Subject to compliance with the provisions of
  Sections 3.3(f) and 3.3(g), any Partner may Dispose of all or part of its Partnership Interest
  (including by will or intestate succession) to a Family Member who is in the same Family
  Line as the Partner who is making the Disposition.

  (c)     Preferential Right of Purchase. Except for any such Disposition that is permitted
  under Section 3.3(b), should any Partner at any time desire to Dispose of all or a portion of
  its Partnership Interest pursuant to a bona fide offer from another Person, such Partner (the


                                            7
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 13 of 36




  "First Partner") shall promptly give notice (the "Disposition Notice") thereof to the other
  Partners. The Disposition Notice shall set forth all relevant information in respect of the
  proposed Disposition, including, without limitation, the name and address of the
  prospective acquirer and each Person that Controls the prospective acquirer, the purchase
  price (all of which must be payable in cash), and the terms of any delayed payment of the
  purchase price. Any or all of the other Partners who are Family Members in the same
  Family Line as the First Partner shall have an optional preferential right (exercisable by
  giving written notice to the First Partner at any time prior to the 45th day after their receipt
  of the Disposition Notice) to acquire the Partnership Interest described in the Disposition
  Notice. If none of such Partners exercise such option, the Partnership shall have an optional
  preferential right (exercisable by giving written notice to the First Partner at any time prior
  to the 60th day after the Managing General Partner's receipt of the Disposition Notice) to
  acquire the Partnership Interest described in the Disposition Notice. If neither the Partners
  who are Family Members in the same Family Line as the First Partner nor the Partnership
  exercise their respective options, any or all of the Partners, excluding the First Partner, shall
  have an optional preferential right (exercisable by giving written notice to the First Partner
  at any time prior to the 90th day after their receipt of the Disposition Notice) to acquire the
  Partnership Interest described in the Disposition Notice. The Partnership, or those other
  Partners who elect to exercise a preferential right set forth in this Section 3.3(c) ("Second
  Partners") (each in the proportion that its Sharing Ratio bears to the aggregate Sharing
  Ratios of all Second Partners unless otherwise agreed by all Second Partners), shall buy,
  and the First Partner shall sell, the Partnership Interest described in the Disposition Notice
  for the same purchase price and on the same terms of any delayed payment that are set
  forth in the Disposition Notice. If neither the Partnership nor any of the other Partners
  elects to exercise their respective preferential rights within the specified time periods, the
  First Partner shall have the right, subject to compliance with the provisions of
  Sections 3.3(f) and 3.3(g), to Dispose of the Partnership Interest described in the
  Disposition Notice strictly in accordance with the terms of the Disposition Notice for a
  period of sixty-five days after the expiration of the above described ninety day preferential
  right period. If the First Partner fails so to Dispose of the Partnership Interest within such
  sixty-five day period, the proposed Disposition shall again become subject to the
  preferential rights set forth in this Section 3.3(f).

  (d) Death of Partner's Spouse; Termination of Marital Relationship; Partition of
  Community Property.

       (i) SPOUSES OF THE PARTNERS ARE NOT PARTNERS IN THE
  PARTNERSHIP, EXCEPT TO THE EXTENT THEY OTHERWISE ARE PARTNERS.

          (ii)     Except as provided in Section 3.3(b) with respect to certain permitted
  transfers, if the spouse of a Partner predeceases such Partner and neither such Partner nor
  a Family Member in the same Family Line as such Partner succeeds by the spouse's will
  or by intestate succession to the Spouse's Fraction, written notice ("Option Notice") thereof
  (containing the names and addresses of the personal representative or heirs of such
  deceased spouse's estate) shall be given (by such Partner and/or by the personal
  representative or heirs of such Partner's deceased spouse's estate) to the other Partners no


                                             8
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 14 of 36




  later than the 30th day after the death of such Partner's spouse, and such Partner shall have
  an optional preferential right (exercisable by giving written notice to the personal
  representative or heirs of the deceased spouse's estate at any time prior to the 90th day after
  the death of such Partner's spouse) to acquire the Spouse's Fraction. If such option is not
  exercised by such Partner, any or all of the Partners who are Family Members in the same
  Family Line as the Partner whose spouse has died, including such Partner, shall have an
  optional preferential right (exercisable by giving written notice to the personal
  representative or heirs of the deceased spouse's estate at any time prior to the 120th day
  after the death of such Partner's spouse) to acquire the Spouse's Fraction. If neither the
  Partner whose spouse has died nor any of the Partners who are Family Members in the
  same Family Line as such Partner exercise their respective options, the Partnership shall
  have an optional preferential right (exercisable by giving written notice to the personal
  representative or heirs of the deceased spouse's estate at any time prior to the 150th day
  after the death of such Partner's spouse) to acquire the Spouse's Fraction. If none of the
  options set forth in the foregoing provisions of this Section 3.3(d)(ii) are exercised, any or
  all of the Partners, including the Partner whose spouse has died, shall have an optional
  preferential right (exercisable by giving written notice to the personal representative or
  heirs of the deceased spouse's estate at any time prior to the 180th day after the death of
  such Partner's spouse) to acquire the Spouse's Fraction. The Partnership, or those Partners
  who elect to exercise a preferential right set forth in this Section 3.3(d)(ii) ("Option
  Partners") (each in the proportion that its Sharing Ratio bears to the aggregate Sharing
  Ratios of all Option Partners unless otherwise agreed by all Option Partners), shall buy,
  and the personal representatives or heirs of the deceased spouse's estate shall sell, the
  Spouse's Fraction at the Appraised Value (determined as of the date of death of such
  Partner's deceased spouse) on the Payment Terms.

          (iii) Except as provided in Section 3.3(b) with respect to certain permitted
  transfers, if, upon the termination of the marital relationship of any Partner other than by
  death or upon the partition of community property or other Disposition of property between
  any Partner and such Partner's spouse, a Spouse's Fraction is established, written notice
  ("Option Notice") thereof (containing the name and address of such Partner's spouse or
  former spouse) shall be given (by such Partner and/or by such Partner's spouse or former
  spouse) to the other Partners, and the Partner with respect to whose Partnership Interest
  such Spouse's Fraction has occurred shall have an optional preferential right (exercisable
  by giving written notice to such Partner's spouse or former spouse at any time prior to the
  90th day after such termination, partition or Disposition) to acquire the Spouse's Fraction.
  If such option is not exercised by such Partner, any or all of the Partners who are Family
  Members in the same Family Line as the Partner with respect to whose Partnership Interest
  such Spouse's Fraction has occurred, including such Partner, shall have an optional
  preferential right (exercisable by giving written notice to such Partner's spouse or former
  spouse at any time prior to the 120th day after receipt of the Option Notice) to acquire the
  Spouse's Fraction. If neither the Partner with respect to whose Partnership Interest such
  Spouse's Fraction has occurred nor any of the Partners who are Family Members in the
  same Family Line as such Partner exercise their respective options, the Partnership shall
  have an optional preferential right (exercisable by giving written notice to such Partner's
  spouse or former spouse at any time prior to the 150th day after the Managing General


                                            9
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 15 of 36




  Partner's receipt of the Option Notice) to acquire the Spouse's Fraction. If none of the
  options set forth in the foregoing provisions of this Section 3.3(d)(iii) are exercised, any or
  all of the Partners, including the Partner whose Partnership Interest is affected, shall have
  an optional preferential right (exercisable by giving written notice to such Partner's spouse
  or former spouse at any time prior to the 180th day after receipt of the Option Notice) to
  acquire the Spouse's Fraction. The Partnership, or those Partners who elect to exercise a
  preferential right set forth in this Section 3.3(d)(iii) ("Option Partners") (each in the
  proportion that its Sharing Ratio bears to the aggregate Sharing Ratios of all Option
  partners unless otherwise agreed by all Option Partners), shall buy, and the spouse or
  former spouse of the Partner with respect to whose Partnership Interest such Spouse's
  Fraction has occurred shall sell, the Spouse's Fraction at the Appraised Value (determined
  as of the date of the termination, partition or Disposition establishing such Spouse's
  Fraction) on the Payment Terms.

          (iv)    The payment to be made to the Partner's spouse or former spouse or its
  representative hereunder is in complete liquidation and satisfaction of all the rights and
  interest of such Partner's spouse or former spouse and its representative (and of all Persons
  claiming by, through, or under such Partner's spouse or former spouse and its
  representative) in and in respect of the Partnership, including, without limitation, the
  Spouse's Fraction, any Partnership Interest, any rights in specific Partnership property, and
  any rights against the Partnership and (insofar as the affairs of the Partnership are
  concerned) against the Partners, and constitutes a compromise to which all Partners have
  agreed pursuant to section 153.203 of the Act.

  (e)     Death of a Partner/Gifts. The following provisions of this Section 3.3(e) only
  apply to Dispositions of Partnership Interests by gift or as a result of the death of a Partner
  to the extent such Dispositions are not permitted under Section 3.3(b):

          (i)      Death of a Partner. Upon the death of a Partner, any or all of the Partners
  who are Family Members in the same Family Line as the deceased Partner shall have an
  optional preferential right (exercisable by giving written notice to the personal
  representatives or heirs of the deceased Partner's estate at any time prior to the 120th day
  after the death of the Partner) to acquire the deceased Partner's Partnership Interest. If none
  of such Partners exercise such option, the Partnership shall have an optional preferential
  right (exercisable by giving written notice to the personal representatives or heirs of the
  deceased Partner's estate at any time prior to the 150th day after the death of the Partner)
  to acquire the deceased Partner's Partnership Interest. If neither the Partners who are
  Family Members in the same Family Line as the deceased Partner nor the Partnership
  exercise their respective options, any or all of the other Partners shall have an optional
  preferential right (exercisable by giving written notice to the personal representatives or
  heirs of the deceased Partner's estate at any time prior to the 180th day after the death of
  the Partner) to acquire the deceased Partner's Partnership Interest. The Partnership, or those
  other Partners who elect to exercise a preferential right set forth in this Section 3.3(e)(i)
  ("Option Partners") (each in the proportion that its Sharing Ratio bears to the aggregate
  sharing Ratios of all Option Partners unless otherwise agreed by all Option Partners), shall
  buy, and the personal representatives or heirs of the deceased Partner's estate shall sell, the


                                            10
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 16 of 36




  deceased Partner's Partnership Interest at the Appraised Value (determined as of the
  deceased Partner's date of death) on the Payment Terms. The payment to be made to the
  heirs or personal representative of a deceased Partner's estate hereunder is in complete
  liquidation and satisfaction of all the rights and interest of the deceased Partner and its heirs
  and personal representative (and of all Persons claiming by, through, or under the deceased
  Partner and its heirs and personal representative) in and in respect of the Partnership,
  including, without limitation, any Partnership Interest, any rights in specific Partnership
  property, and any rights against the Partnership and (insofar as the affairs of the Partnership
  are concerned) against the Partners, and constitutes a compromise to which all Partners
  have agreed pursuant to section 153.203 of the Act. If neither the Partnership nor any of
  the other Partners elects to exercise their respective preferential rights within the specified
  time periods, the Disposition made by the deceased Partner of his Partnership Interest shall
  be permitted, subject to compliance with the provisions of Sections 3.3(f) and 3.3(g).

           (ii)    Gifts. Should any Partner at any time desire to Dispose of all or a portion
  of its Partnership Interest by gift to a Person who is not a Family Member in the same
  Family Line as such Partner, such Partner (the "Donor Partner") shall promptly give notice
  (the "Gift Notice") thereof to the other Partners. The Gift Notice shall set forth all relevant
  information in respect of the proposed Disposition, including, without limitation, the name
  and address of the prospective donee and each Person that Controls the prospective donee.
  Any or all of the other Partners who are Family Members in the same Family Line as the
  Donor Partner shall have an optional preferential right (exercisable by giving written notice
  to the Donor Partner at any time prior to the 45th day after their receipt of the Gift Notice)
  to acquire the Partnership Interest described in the Gift Notice. If none of such Partners
  exercise such option, the Partnership shall have an optional preferential right (exercisable
  by giving written notice to the Donor Partner at any time prior to the 60th day after the
  Managing General Partner's receipt of the Gift Notice) to acquire the Partnership Interest
  described in the Gift Notice. If neither the Partners who are Family Members in the same
  Family Line as the Donor Partner nor the Partnership exercise their respective options, any
  or all of the Partners, excluding the Donor Partner, shall have an optional preferential right
  (exercisable by giving written notice to the Donor Partner at any time prior to the 90th day
  after their receipt of the Gift Notice) to acquire the Partnership Interest described in the
  Gift Notice. Unless the Donor Partner revokes the Gift Notice by written notice given to
  all other Partners prior to the 100th day after the date of the Gift Notice (in which event the
  Donor Partner shall not thereafter Dispose of his Partnership Interest without again
  satisfying the requirements of Section 3.3), the Partnership, or those other Partners who
  elect to exercise a preferential right set forth in this Section 3.3(e)(ii) ("Option Partners")
  (each in the proportion that its Sharing Ratio bears to the aggregate Sharing Ratios of all
  Option Partners unless otherwise agreed by all Option Partners) shall buy, and the Donor
  Partner shall sell, the Partnership Interest described in the Gift Notice at the Appraised
  Value (determined as of the date of the Gift Notice) on the Payment Terms. If neither the
  Partnership nor any of the other Partners elects to exercise their respective preferential
  rights within the specified time periods, the Donor Partner shall have the right, subject to
  compliance with the provisions of Sections 3.3(f) and 3.3(g), to Dispose of the Partnership
  Interest described in the Gift Notice strictly in accordance with the terms of the Gift Notice
  for a period of sixty-five days after the expiration of above described ninety day preferential


                                             11
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 17 of 36




  right period. If the Donor Partner fails so to Dispose of the Partnership Interest within such
  sixty-five day period, the proposed Disposition shall again become subject to the
  preferential rights set forth in this Section 3.3(e)(ii).

  (f)      Documentation and Agreements Incident to Disposition. The Partnership may
  not recognize for any purpose any Disposition of all or part of a Partnership Interest
  otherwise permitted under this Section 3.3 unless and until the Managing General Partner
  has received, on behalf of the Partnership, a written document (i) executed by both the
  Partner effecting the Disposition (or if the transfer is on account of the death, incapacity,
  or liquidation of the transferor, its representative) and the Person to which the Partnership
  Interest or part thereof is Disposed, (ii) including the notice address of the Person to which
  the Partnership Interest or part thereof is Disposed and, if such Person is to be admitted to
  the Partnership, such Person's agreement to be bound by this Agreement in respect of the
  Partnership Interest or part thereof being acquired, (iii) setting forth the Sharing Ratios and
  the Commitments after the Disposition of the Partner effecting the Disposition and the
  Person to which the Partnership Interest or part thereof is Disposed (which together must
  total the Sharing Ratio and the Commitment of the Partner effecting the Disposition before
  the Disposition), (iv) containing a representation and warranty that the Disposition was
  made in accordance with all applicable laws and regulations (including securities laws)
  and, if the Person to which the Partnership Interest or part thereof is Disposed is to be
  admitted to the Partnership, its representation and warranty that the representations and
  warranties in Section 3.5 are true and correct with respect to that Person, and (v) if the
  Person to which the Partnership Interest or part thereof is Disposed is to be admitted to the
  Partnership and is married, executed by such Person's spouse and including an agreement
  by such Person's spouse to be bound by the terms and provisions of Section 3.3(d) of this
  Agreement. Unless otherwise agreed in writing by the Managing General Partner, the
  Partner effecting the Disposition and the Person to which the Partnership Interest or part
  thereof is Disposed, each Disposition and, if applicable, admission complying with the
  provisions of this Section 3.3(f) is effective as of the first day of the calendar month
  immediately succeeding the month in which the Managing General Partner receives the
  notification of the Disposition and the other requirements of this Section 3.3 have been
  met; provided, however, that if there is only one General Partner and as a result of the
  Disposition that General Partner would cease to be a General Partner, the transferee's
  admission as a General Partner is effective immediately prior to that cessation. The Partner
  effecting a Disposition (or, to the extent the Managing General Partner elects, any Person
  to which such Disposition is made) shall pay, or reimburse the Partnership for, all costs
  incurred by the Partnership in connection with the Disposition (including, without
  limitation, the legal fees incurred in connection with the legal opinions referred to in
  Section 3.3(g)) on or before the tenth day after the receipt by that Person of the Partnership's
  invoice for the amount due. If payment is not made by the date due, the Person owing that
  amount shall pay interest on the unpaid amount from the date due until paid at a rate per
  annum equal to the Default Interest Rate.

  (g)    Security and Tax Issues Incident to Disposition. For the right of a Partner to
  Dispose of a Partnership Interest or any part thereof or of any Person to be admitted to the
  Partnership in connection therewith to exist or be exercised, (i) either (A) the Partnership


                                            12
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 18 of 36




  Interest or part thereof subject to the Disposition or admission must be registered under the
  Securities Act of 1933, as amended, and any applicable state securities laws or (B) the
  Partnership must receive a favorable opinion of the Partnership's legal counsel or of other
  legal counsel acceptable to the Managing General Partner to the effect that the Disposition
  or admission is exempt from registration under those laws and (ii) the Partnership must
  receive a favorable opinion of the Partnership's legal counsel or of other legal counsel
  acceptable to the Managing General Partner to the effect that the Disposition or admission,
  when added to the total of all other sales, assignments, or other Dispositions within the
  preceding 12 months, would not result in the Partnership being considered to have
  terminated within the meaning of the Code. The Managing General Partner, however, may
  waive the requirements of this Section 3.3(g).

  (h)     Closing of Certain Dispositions. If an option or preferential purchase right set
  forth in the preceding provisions of this Section 3.3 is exercised, the closing of the
  Disposition of the Partnership Interest (or Spouse's Fraction) shall be held at the principal
  place of business of the Partnership on a date mutually acceptable to the parties, but in no
  event more than sixty days after the later of (i) receipt by the First Partner of notice of the
  exercise by the Partnership or the Second Partner(s) of a preferential purchase right under
  Section 3.3(c) or (ii) the date the Appraised Value of the Partnership Interest or Spouse's
  Fraction is determined as respects the options to purchase under Sections 3.3(d) and 3.3(e).
  At such closing the following transactions shall occur:

          (i)    The Person whose Partnership Interest or Spouse's Fraction is the subject of
  such option or preferential purchase right ("Seller") shall (A) convey and assign with
  special warranty of title to the Person(s) who exercised the option or preferential purchase
  right ("Buyer") free and clear of all liens, claims, and encumbrances (other than any lien,
  claim, or encumbrance set forth in the Disposition Notice or otherwise expressly permitted
  by the Buyer) and (B) sign and deliver other documents that may be reasonably requested
  by Buyer to give effect to the Disposition and acquisition of such Partnership Interest or
  Spouse's Fraction;

          (ii)   The Buyer(s) shall pay to the Seller (A) in the case of a preferential purchase
  right under Section 3.3(c), in accordance with the terms of payment set forth in the
  Disposition Notice (that is, in cash, payable either 100% at the closing or in installments
  over time, whichever is set forth in the Disposition Notice), the purchase price specified in
  the Disposition Notice for the Partnership Interest described in the Disposition Notice or
  (B) in the case of an option under Section 3.3(d) or 3.3(e), the Appraised Value on the
  Payment Terms; and

         (iii) Following such Disposition, the Sharing Ratios of the Partners will be
  adjusted to reflect the increase in the Sharing Ratios of the Buyer(s) as a result of such
  Disposition.

  3.4     Interests in a Partner. A Partner that is not a natural person may not cause or
  permit an interest, direct or indirect, in itself to be Disposed of such that, after the
  Disposition, the Partnership would be considered to have terminated within the meaning
  of section 708 of the Code.


                                            13
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 19 of 36




  3.5      Representations and Warranties. Each Partner represents and warrants to the
  Partnership and each other Partner that (a) if that Partner is a corporation, it is duly
  organized, validly existing, and in good standing under the law of the state of its
  incorporation and is duly qualified and in good standing as a foreign corporation in the
  jurisdiction of its principal place of business (if not incorporated therein), and if a General
  Partner, in the State of Texas, (b) if that Partner is a partnership, trust, or other entity, it is
  duly formed, validly existing, and (if applicable) in good standing under the law of the state
  of its formation, and if required by law is duly qualified to do business and (if applicable)
  in good standing in the jurisdiction of its principal place of business (if not formed therein)
  and, if a General Partner, in the State of Texas, and the representations and warranties in
  clause (a) or (b), as applicable, are true and correct with respect to each partner (other than
  limited partners), trustee, or other member thereof, (c) that Partner has full corporate,
  partnership, trust, or other applicable power and authority to enter into this Agreement and
  to perform its obligations hereunder and all necessary actions by the board of directors,
  shareholders, partners, trustees, beneficiaries, or other Persons necessary for the due
  authorization, execution, delivery, and performance of this Agreement by that Partner have
  been duly taken, (d) that Partner has duly executed and delivered this Agreement, and (e)
  that Partner's authorization, execution, delivery, and performance of this Agreement do not
  conflict with any other agreement or arrangement to which that Partner is a party or by
  which it is bound.

  3.6      Certificates. Certificates in the form determined by the Managing General Partner
  may be delivered representing all Partnership Interests to which the Partners are entitled.
  Such certificates shall be consecutively numbered and shall be entered in the books of the
  Partnership as they are issued. Each certificate shall state on the face thereof that: (i) the
  Partnership is formed under the laws of the State of Texas, (ii) the name of the holder,
  (iii) the Partnership Interest represented by the certificate, (iv) a conspicuous statement
  (similar in form to the statement below) that the Partnership Interest represented by the
  certificate is subject to transfer restrictions, and (v) such other matters as the Managing
  General Partner may determine or as may be required by section 3.202(c) of the Act. The
  certificate shall state on the back thereof the following restrictions:

          THE PARTNERSHIP INTEREST REPRESENTED BY THIS
          CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
          SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
          LAWS OF ANY STATE, AND MAY NOT BE OFFERED FOR SALE,
          SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
          TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
          SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
          LAWS, OR PURSUANT TO AN EXEMPTION FROM
          REGISTRATION UNDER THE SECURITIES ACT AND ANY
          APPLICABLE STATE SECURITIES LAWS. IN ADDITION, THE
          PARTNERSHIP     INTEREST     REPRESENTED    BY   THIS
          CERTIFICATE IS SUBJECT TO RESTRICTIONS ON TRANSFERS
          UNDER THE AGREEMENT OF LIMITED PARTNERSHIP, AND
          ANY PURPORTED TRANSFER NOT MADE IN ACCORDANCE


                                             14
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 20 of 36




         WITH THE AGREEMENT OF LIMITED PARTNERSHIP IS VOID
         AND OF NO EFFECT.


                   ARTICLE 4: CAPITAL CONTRIBUTIONS

  4.1    Capital Contributions. No Partner shall be obligated to make any Capital
  Contributions to the Partnership.

  4.2     Return of Contributions. A Partner is not entitled to the return of any part of its
  Capital Contribution or to be paid interest in respect of either its capital account or its
  Capital Contribution. An unrepaid Capital Contribution is not a liability of the Partnership
  or of any Partner. A Partner is not required to contribute or to lend any cash or property to
  the Partnership to enable the Partnership to return any Partner's Capital Contribution.

  4.3     Advances by Partners. If the Partnership does not have sufficient cash to pay its
  obligations, the Managing General Partner, or any other Partner(s) that may agree to do so
  with the Managing General Partner's consent, may advance all or part of the needed funds
  to or on behalf of the Partnership. Payment by a General Partner on account of liability as
  a matter of law for Partnership obligations is deemed to be an advance under this
  Section 4.3. An advance described in this Section 4.3 constitutes a loan from the Partner
  to the Partnership, bears interest at the General Interest Rate from the date of the advance
  until the date of payment, and is not a Capital Contribution.

  4.4     Capital Accounts. A capital account shall be established and maintained for each
  Partner. Each Partner's capital account (a) shall be increased by (i) the amount of money
  contributed by that Partner to the Partnership, (ii) the fair market value of property
  contributed by that Partner to the Partnership (net of liabilities secured by such contributed
  property that the Partnership is considered to assume or take subject to under section 752
  of the Code), and (iii) allocations to that Partner of Partnership income and gain (or items
  thereof), including income and gain exempt from tax and income and gain described in
  Treas. Reg. §1.704-1(b)(2)(iv)(g), but excluding income and gain described in Treas. Reg.
  §1.704-1(b)(4)(i), and (b) shall be decreased by (i) the amount of money distributed to that
  Partner by the Partnership, (ii) the fair market value of property distributed to that Partner
  by the Partnership (net of liabilities secured by such distributed property that such Partner
  is considered to assume or take subject to under section 752 of the Code), (iii) allocations
  to that Partner of expenditures of the Partnership described in section 705(a)(2)(B) of the
  Code, and (iv) allocations of Partnership loss and deduction (or items thereof), including
  loss and deduction described in Treas. Reg. §1.704-1(b)(2)(iv)(g), but excluding items
  described in clause (b)(iii) above and loss or deduction described in Treas. Reg. §1.704-
  1(b)(4)(i) or §1.704-1(b)(4)(iii). The Partners' capital accounts also shall be maintained
  and adjusted as permitted by the provisions of Treas. Reg. §1.704-1(b)(2)(iv)(f) and as
  required by the other provisions of Treas. Reg. §1.704-1(b)(2)(iv) and §1.704-1(b)(4),
  including adjustments to reflect the allocations to the Partners of depreciation, depletion,
  amortization, and gain or loss as computed for book purposes rather than the allocation of
  the corresponding items as computed for tax purposes, as required by Treas. Reg. §1.704-
  1(b)(2)(iv)(g). A Partner that has more than one interest in the Partnership shall have a


                                           15
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 21 of 36




  single capital account that reflects all such interests, regardless of the class of interests
  owned by such Partner and regardless of the time or manner in which such interests were
  acquired. Upon the transfer of all or part of an interest in the Partnership, the capital
  account of the transferor that is attributable to the transferred interest in the Partnership
  shall carry over to the transferee Partner in accordance with the provisions of Treas. Reg.
  §1.704-1(b)(2)(iv)(1).


             ARTICLE 5: ALLOCATIONS AND DISTRIBUTIONS

  5.1    Allocations.

  (a)    In General. Except as may be required by section 704(c) of the Code and Treas.
  Reg. §1.704-1(b)(2)(iv)(f)(4), and subject to the provisions of Section 11.2, all items of
  income, gain, loss, deduction, and credit of the Partnership shall be allocated among the
  Partners in accordance with their Sharing Ratios.

  (b)     Transferred Interests. All items of income, gain, loss, deduction, and credit
  allocable to any Partnership Interest that may have been transferred shall be allocated
  between the transferor and the transferee based on the portion of the calendar year during
  which each was recognized as owning that Partnership Interest, without regard to the
  results of Partnership operations during any particular portion of that calendar year and
  without regard to whether cash distributions were made to the transferor or the transferee
  during that calendar year; provided, however, that this allocation must be made in
  accordance with a method permissible under section 706 of the Code and the regulations
  thereunder.

  5.2    Distributions.

  (a)     Net Cash Flow; Tax Distributions. From time to time during each fiscal year, the
  Managing General Partner may distribute any part or all of the Net Cash Flow for such
  fiscal year (or such shorter period for which the distribution is made) to the Partners in
  accordance with their respective Sharing Ratios. Notwithstanding the foregoing, the
  Managing General Partner shall distribute an amount of cash to the Partners, pro rata in
  accordance with each Partner's Sharing Ratio, so as to cause the aggregate amount of cash
  distributed to the Partners pursuant to this Section 5.2(a) with respect to each calendar year
  to at least equal the Tax Distribution Percentage of the net taxable income and gain
  allocated or estimated to be allocated to all Partners pursuant to this Partnership Agreement
  in respect of such calendar year. Each calendar quarter the Managing General Partner may
  estimate the distributions required to be made to the Partners pursuant to this Section 5.2(a)
  and the Partnership may distribute such amounts quarterly to the Partners. Promptly
  following the end of the calendar year, the Managing General Partner shall calculate the
  cash distributions to be made to the Partners in order to comply with this Section 5.2(a)
  and shall make a final cash distribution in respect of such calendar year in order to cause
  the aggregate cash distributions to Partners during the calendar year to meet the
  requirements of this Section 5.2(a). In any event, the Managing General Partner shall
  distribute all of the Net Cash Flow to the Partners in accordance with their respective


                                           16
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 22 of 36




  Sharing Ratios no more than ninety (90) days after each fiscal year. No distribution under
  this Section 5.2(a) shall have the effect of changing any of the Partnership Interests.

  (b)     Property. From time to time the Managing General Partner also may cause
  property of the Partnership other than cash to be distributed to the Partners, which
  distribution must be made in accordance with their respective Sharing Ratios and may be
  made subject to existing liabilities and obligations. Immediately prior to such a
  distribution, the capital accounts of the Partners shall be adjusted as provided in Treas.
  Reg. § 1.704-1(b)(2)(iv)(f).


               ARTICLE 6: MANAGEMENT AND OPERATION

  6.1    Management of Partnership Affairs.

  (a)      By Managing General Partner. Except for situations in which the approval of
  other Partners is expressly required by this Agreement or by nonwaivable provisions of
  applicable law, the Managing General Partner shall have full, complete, and exclusive
  authority to manage and control the business, affairs, and properties of the Partnership, to
  make all decisions regarding those matters, and to perform any and all other acts or
  activities customary or incident to the management of the Partnership's business.

  (b)    Other Partners Lack Authority. No Partner (other than the Managing General
  Partner) has the authority or power to act for or on behalf of the Partnership, to do any act
  that would be binding on the Partnership, or to incur any expenditures on behalf of the
  Partnership (except as provided in Section 6.1(d) in the case of an officer who is a Partner).

  (c)    Third Party Reliance. Any Person dealing with the Partnership, other than a
  Partner, may rely on the authority of the Managing General Partner in taking any action in
  the name of the Partnership without inquiry into the provisions of this Agreement or
  compliance herewith, regardless of whether that action actually is taken in accordance with
  the provisions of this Agreement.

  (d)     Officers. The Managing General Partner may elect one or more officers of the
  Partnership, who shall hold the office or offices specified by the Managing General Partner
  for such terms and shall exercise such powers and perform such duties as shall be
  determined from time to time by the Managing General Partner; and each officer of the
  Partnership shall hold office until his successor is chosen and qualified or until his earlier
  resignation or removal. Any officer elected by the Managing General Partner may be
  removed at any time by the Managing General Partner. Any vacancy occurring in any
  office of the Partnership may be filled by the Managing General Partner at any time. The
  salaries of all officers of the Partnership shall be fixed by the Managing General Partner.

  6.2    Major Decisions.

  (a)    Need Approval of Required Interest. All Partnership Major Decisions shall require
  the approval of a Required Interest. Accordingly, notwithstanding anything in this


                                           17
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 23 of 36




  Agreement to the contrary, neither a Partner nor the Managing Partner shall have the right
  or power to make any commitment or engage in any undertaking on behalf of the
  Partnership in respect of a Partnership Major Decision unless and until a Required Interest
  has authorized same.

  (b)    List of Major Decisions. The Partnership Major Decisions are:

          (i)     The relocation of the principal place of business of the Partnership to a
  location other than in the State of Texas;

         (ii)    The exercise by the Partnership of any purchase option granted under
  Section 3.3 or 10.4;

         (iii)   Any loan to a Partner of any cash or property of the Partnership;

         (iv)    The Disposition by the Partnership of all or substantially all of its assets,
  including a distribution of such assets to the Partners pursuant to Section 5.2;

         (v)      The submission of any dispute involving the Partnership or a Partnership
  claim or liability to arbitration or the decision to institute any lawsuit on behalf of the
  Partnership; and

         (vi)    The performance of any act or the taking of any action that may make it
  impossible to carry on the ordinary business of the Partnership.

  6.3     Compensation. The Managing General Partner shall be entitled to such
  compensation (if any) as a Required Interest approves in writing from time to time. In
  addition, the Partnership shall reimburse the Managing General Partner for all general and
  administrative expenses and overhead of the Managing General Partner attributable to the
  Partnership, including office expenses and overhead reasonably allocated to the Managing
  General Partner in instances in which the Managing General Partner shares office space,
  services and other facilities with other Persons. Furthermore, the Managing General
  Partner shall be entitled to current reimbursement out of Partnership funds for all
  reasonable costs and out-of-pocket expenses paid by the Managing General Partner to third
  parties while acting on behalf of the Partnership.

  6.4    Standards and Conflicts.

  (a)    Managing General Partner's Liability to Other Partners. Except as provided
  otherwise in this Agreement, the Managing General Partner shall conduct the affairs of the
  Partnership in good faith toward the best interests of the Partnership. THE MANAGING
  GENERAL PARTNER IS NOT LIABLE TO THE PARTNERS OR THE
  PARTNERSHIP FOR ITS OR ITS AFFILIATE'S ACTS (OR THE ACTS OF
  THEIR       RESPECTIVE          OFFICERS,          DIRECTORS,          SHAREHOLDERS,
  PARTNERS, MANAGERS, MEMBERS, TRUSTEES, REPRESENTATIVES,
  AGENTS OR EMPLOYEES) OF ORDINARY NEGLIGENCE AND SHALL BE
  LIABLE FOR ERRORS OR OMISSIONS IN PERFORMING ITS DUTIES WITH


                                          18
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 24 of 36




  RESPECT TO THE PARTNERSHIP ONLY IN THE CASE OF BAD FAITH,
  GROSS NEGLIGENCE, OR BREACH OF THE PROVISIONS OF THIS
  AGREEMENT, BUT NOT OTHERWISE. The Managing General Partner shall devote
  such time and effort to the Partnership business and operations as is necessary to promote
  fully the interests of the Partnership; however, neither the Managing General Partner nor
  any other General Partner must devote full time to Partnership business.

  (b)      Other Business Ventures. Subject to the other provisions of this Agreement, the
  Managing General Partner and each other Partner at any time and from time to time may
  engage in and possess interests in other business ventures of any and every type and
  description, independently or with others, including ones in competition with the
  Partnership, with no obligation to offer to the Partnership or any other Partner the right to
  participate therein. Further, each Partner is free to participate in any investment
  opportunity of which it becomes aware without any obligation to the other Partners or to
  the Partnership, including investment opportunities in competition with or which may be
  in the financial interest of the Partnership or of the other Partners.

  (c)     Transactions With Partners. The Partnership may transact business with any
  Partner or Affiliate of a Partner, provided the terms of transactions with a Managing
  General Partner are no less favorable than those the Partnership could obtain from unrelated
  third parties.

  6.5     Indemnification. To the fullest extent permitted by law, and subject to the
  procedures in Chapter 8 of the Act, the Partnership shall indemnify each General Partner,
  its Affiliates, and their respective officers, directors, shareholders, partners, managers,
  members, trustees, representatives, agents and employees and hold them harmless from
  and against all losses, costs, liabilities, damages, and expenses (including, without
  limitation, costs of suit and attorney's fees) any of them may incur as a general partner in
  the Partnership or in performing the obligations of that General Partner with respect to the
  Partnership, SPECIFICALLY INCLUDING THE SOLE, PARTIAL, OR
  CONCURRENT NEGLIGENCE OF THE PERSON INDEMNIFIED, and on request
  by the Person indemnified the Partnership shall advance expenses associated with defense
  of any related action; provided, however, that this indemnity does not apply to actions
  constituting bad faith, gross negligence, or a breach of the provisions of this Agreement.

  6.6     Power of Attorney. Each Partner appoints the Managing General Partner (and any
  liquidator pursuant to Section 11.2) as that Partner's attorney-in-fact for the purpose of
  executing, swearing to, acknowledging, and delivering all certificates, documents, and
  other instruments as may be necessary, appropriate, or advisable in the judgment of the
  Managing General Partner (or the liquidator) in furtherance of the business of the
  Partnership or complying with applicable law, including, without limitation, filings of the
  type described in Section 2.5. This power of attorney is irrevocable and is coupled with an
  interest. On request by the Managing General Partner (or the liquidator), a Partner shall
  confirm its grant of this power of attorney or any use of it by the Managing General Partner
  (or the liquidator) and shall execute, swear to, acknowledge, and deliver any such
  certificate, document, or other instrument.


                                           19
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 25 of 36




                 ARTICLE 7: RIGHTS OF OTHER PARTNERS

  7.1     Information. In addition to the other rights set forth in this Agreement, each
  Partner is entitled to all information to which that Partner is entitled to have access pursuant
  to sections 153.551 and 153.552 of the Act under the circumstances and subject to the
  conditions therein stated and to such other information as it may reasonably request from
  time to time.

  7.2     Withdrawal. A Limited Partner does not have the right or power to withdraw from
  the Partnership as a limited partner.

  7.3     Consents and Voting.

  (a)      In Sole Discretion of Partners. Subject to the provisions of Section 6.4(a) with
  respect to the Managing General Partner in its capacity as such, a Partner (including the
  Managing General Partner with respect to any Partnership Interest it may have as a Limited
  Partner) may grant or withhold its consent or vote its interest in its sole discretion, without
  regard to the interests of the Partnership or any other Partner, and subject to such conditions
  as it shall deem appropriate.

  (b)     Procedure. In any request for consent or approval from another Partner, the
  Managing General Partner may specify a response period, ending no earlier than the fifth
  and no later than the 15th Business Day following the date on which the Partner whose
  consent or approval is sought receives the request as described in Section 12.2. If the
  receiving Partner does not respond by the end of this period, it shall be deemed to have
  consented to or approved the action set forth in the request.

  7.4     Meetings. On written request of Partners having a Required Interest, the Managing
  General Partner shall call, and at any time it may call, a meeting of the Partners to transact
  business that the Partners or any group of Partners may conduct as provided in this
  Agreement. The call must be made by notice to all other Partners on or before the tenth
  day prior to the date of the meeting specifying the location and the time and stating the
  business to be transacted at the meeting, which must include any items the Partners
  requesting the meeting have specified in their request. The chairperson of the meeting shall
  be an individual the Managing General Partner specifies. At the meeting, the Partners may
  take any action included in the notice of the meeting by vote of Partners present, in person
  or by proxy, constituting Partners whose consent is required for that action pursuant to the
  other provisions of this Agreement. With respect to other matters, the meeting must be
  conducted in accordance with rules that the Managing General Partner and a Required
  Interest establish or, failing agreement on rules, in accordance with Roberts Rules of Order.


                                 ARTICLE 8: TAXES

  8.1     Tax Returns. The Managing General Partner shall cause to be prepared and filed
  all necessary federal and state income tax returns for the Partnership, including making the


                                            20
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 26 of 36




  elections described in Section 8.2. Each Partner shall furnish to the Managing General
  Partner all pertinent information in such Partner's possession relating to Partnership
  operations that is necessary to enable the Partnership's income tax returns to be prepared
  and filed.

  8.2    Tax Elections.      The Partnership shall make the following elections on the
  appropriate tax returns:

         (a)     to adopt the calendar year as the Partnership's fiscal year;

         (b)     to adopt the cash method of accounting unless an alternate method of
  accounting is required for federal income tax purposes, and to keep the Partnership's books
  and records using the income-tax method;

          (c)     if a distribution of Partnership property as described in section 734 of the
  Code occurs or if a transfer of a Partnership Interest as described in section 743 of the Code
  occurs, on request by notice from any Partner, to elect, pursuant to section 754 of the Code,
  to adjust the basis of Partnership properties; and

          (d)     any other election the Managing General Partner may deem appropriate and
  in the best interests of the Partners.

  8.3    Tax Matters Partner and Partnership Representative.

          (a)     For tax years beginning on or before December 31, 2017, the Managing
  General Partner shall be the "tax matters partner" of the Partnership pursuant to section
  6231(a)(7) of the Code (the "Tax Matters Partner"). The Tax Matters Partner shall take
  such action as may be necessary to cause each other Member to become a "notice partner"
  within the meaning of section 6223 of the Code. The Managing General Partner shall
  inform each other Partner of all significant matters that may come to its attention in its
  capacity as tax matters partner by giving notice thereof on or before the fifth Business Day
  after becoming aware thereof and, within that time, shall forward to each other Partner
  copies of all significant written communications it may receive in that capacity. The
  Managing General Partner may not take any action contemplated by sections 6222 through
  6232 of the Code without the consent of a Required Interest, but this sentence does not
  authorize the Managing General Partner to take any action left to the determination of an
  individual Partner under sections 6222 through 6232 of the Code.

         (b)     For tax years beginning after December 31, 2017, the "partnership
  representative" of the Partnership pursuant to section 6223(a) of the Code shall be the
  Managing General Partner, or any Partner or other person with a substantial presence in
  the United States designated by the Managing General Partner in the manner prescribed by
  the Internal Revenue Service (the "Partnership Representative"). The Partnership
  Representative is authorized to make any election or other decision on behalf of the
  Partnership that is provided or contemplated by sections 6221 through 6241 of the Code,
  or Treasury Regulations, notices or other guidance issued thereunder (the "Revised
  Partnership Audit Provisions"), including an election the effect of which will be a legal


                                           21
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 27 of 36




  imposition on one or more current or former Partners (or assignees of Partnership Interests)
  to reflect Internal Revenue Service adjustments to income, gain, loss, deduction or credit
  in certain federal income tax returns of the Partners (or assignees of Partnership Interests)
  and to pay associated federal income taxes, interest and penalties; provided, however, that
  if the Partnership qualifies to elect pursuant to section 6221(b) (or successor provision) of
  the Code to have Subchapter C of Chapter 63 of the Code not apply to any federal income
  tax audits and other proceedings, the Partnership Representative shall cause the Partnership
  to make such election. The Partners agree to provide that information as may be requested
  in connection with the Revised Partnership Audit Provisions. In the event the Partnership
  pays any amount of federal income taxes, interest or penalties pursuant to the provisions
  of the Revised Partnership Audit Provisions, the payment shall be treated as an expense of
  the Partnership or as a distribution to one or more of the Partners (or assignees of
  Partnership Interests), as the Partnership Representative shall determine is appropriate and
  consistent with this Partnership Agreement.


   ARTICLE 9: BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

  9.1     Books and Records. The books and records of the Partnership shall be kept, at the
  expense of the Partnership, by the Managing General Partner or by the Person the
  Managing General Partner may from time to time designate, at the principal place of
  business of the Partnership in accordance with this Agreement and on a basis consistent
  with the method of accounting used for federal income tax purposes, and shall reflect all
  Partnership transactions and be appropriate and adequate for conducting the Partnership
  business. Within 90 days following the end of each calendar year, the Managing General
  Partner shall cause to be prepared and submitted to each Partner an unaudited balance sheet
  and an unaudited income statement of the Partnership. A copy of each Partnership tax
  return required to be filed with any governmental authority shall be delivered to each
  Partner at least ten days before such return is filed.

  9.2     Inspection. Each Partner, at its sole cost and expense, shall have the right to
  inspect, copy, and audit the books and records of the Partnership during reasonable
  business hours at the principal place of business of the Partnership. No Person other than
  a Partner (or its duly authorized representative) and the Partnership's independent
  accountants shall have any right to inspect the books and records of the Partnership for any
  purpose whatsoever. Each Person that inspects the books and records of the Partnership
  shall maintain the confidentiality of the information received pursuant to or in connection
  with such inspection.

  9.3     Bank Accounts. All funds of the Partnership shall be deposited in its name in an
  account or accounts maintained in one or more national or state bank or banks designated
  from time to time by the Managing General Partner. The Managing General Partner may
  commingle Partnership funds with those of another Person incident to conducting
  Partnership business, such as to pay expenses associated with assets owned jointly by the
  Partnership and such other Person, but shall take steps to ensure that records are kept which
  clearly reflect the equitable ownership of such funds. Checks shall be drawn upon the



                                           22
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 28 of 36




  Partnership account or accounts only for the purposes of the Partnership and shall be signed
  by such signatory party or parties as may be designated by the Managing General Partner.


 ARTICLE 10: WITHDRAWAL, BANKRUPTCY, REMOVAL, DEATH, ETC.

  10.1   Withdrawal, Bankruptcy, Etc. of General Partner.

  (a)     General Partner Agrees Not to Withdraw. Each General Partner agrees that it will
  not withdraw from the Partnership as a general partner even though it is permitted by
  section 153.155(b) of the Act. If a General Partner withdraws from the Partnership in
  violation of this covenant, its withdrawal shall be effective on the 90th day following
  written notice of the withdrawal to all other Partners. On a withdrawal in violation of this
  Section 10.1(a), the Partnership may (i) recover damages from the withdrawing General
  Partner, including, without limitation, the reasonable cost of obtaining replacement of the
  services that General Partner is obligated to perform, (ii) pursue any other remedies
  available under applicable law, (iii) effect recovery of damages by offsetting those damages
  against the amount otherwise distributable to that General Partner, and (iv) reduce the
  Limited Partner's Partnership Interest into which that General Partner's Partnership Interest
  may be converted pursuant to Section 10.3 or the applicable provisions of the Act.

  (b)     Cessation of General Partner Status. A General Partner does not cease to be a
  general partner in the Partnership on the occurrence of an event of the type described in
  section 153.155(a)(8)-(10) of the Act, but ceases to be a general partner (and, in the case
  of the Managing General Partner, Managing General Partner) on the substantial completion
  of winding up of that General Partner's activities. A General Partner shall notify each other
  Partner that an event of the type described in section 153.155(a)(4), (5), or (8)-(11) of the
  Act has occurred with respect to it on or before the fifth Business Day after that occurrence.

  (c)     Selection of New Managing General Partner. Following any notice that contrary
  to the covenant in Section 10.1(a) the Managing General Partner is withdrawing, or
  following the occurrence of an event of the type described in section 153.155(a)(4)-(11) of
  the Act with respect to the Managing General Partner (without regard to the lapse of any
  time periods therein), a Required Interest by written consent may select a new Managing
  General Partner. If the Person selected is not already a General Partner, it shall be admitted
  to the Partnership as a General Partner effective immediately prior to the existing Managing
  General Partner's ceasing to be a General Partner with a Sharing Ratio and a Commitment
  that the Limited Partners making the selection specify, but only if the new Managing
  General Partner has made a Capital Contribution in an amount the Limited Partners making
  the selection specify and has executed and delivered to the Partnership a document
  including the new Managing General Partner's notice address, its agreement to be bound
  by this Agreement, and its representation and warranty that the representation and
  warranties in Section 3.5 are true and correct with respect to it, and an agreement by such
  new Managing General Partner's spouse (if any) to be bound by the provisions of
  Section 3.3(d). Notwithstanding the foregoing provisions of this Section 10.1(c), for the
  right to select a new Managing General Partner to exist or be exercised, the Partnership
  must receive a favorable opinion of the Partnership's legal counsel or of other legal counsel


                                           23
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 29 of 36




  acceptable to the Limited Partners making the selection to the effect that the selection and
  admission (if any) will not result in the loss of limited liability of any Limited Partner.
  Notwithstanding the foregoing provisions of this Section 10.1(c), the selection of a new
  Managing General Partner shall be rescinded (and the existing Managing General Partner
  shall continue as such) if the event that permitted the selection of a new Managing General
  Partner is an event of the type described in section 153.155(a)(5) of the Act that with the
  passage of time would cause the existing Managing General Partner to become a Bankrupt
  Partner but that situation does not continue and the existing Managing General Partner does
  not become a Bankrupt Partner.

  10.2 Removal of Managing General Partner. The Managing General Partner may be
  removed only with the written consent of a Required Interest. Any action for removal also
  must (a) select a new Managing General Partner, (b) specify the Capital Contribution it is
  to make, which shall be deposited with the Partnership, and its Sharing Ratio and
  Commitment, and (c) be accompanied by an instrument executed by the new Managing
  General Partner including the new Managing General Partner's notice address, its
  agreement to be bound by this Agreement, its representation and warranty that the
  representation and warranties in Section 3.5 are true and correct with respect to it and an
  agreement by such new Managing General Partner's spouse (if any) to be bound by the
  provisions of Section 3.3(d). The new Managing General Partner so selected shall be
  admitted to the Partnership as a General Partner with the Sharing Ratio and the
  Commitment specified, and the removal is effective only immediately subsequent to that
  admission. Notwithstanding the foregoing provisions of this Section 10.2, for the right to
  remove the Managing General Partner to exist or be exercised, the Partnership must receive
  a favorable opinion from the Partnership's legal counsel (or other counsel acceptable to the
  Limited Partners consenting to the removal) that the removal of the Managing General
  Partner and the selection and admission of a new Managing General Partner will not result
  in the loss of limited liability of any Limited Partner. No other General Partner may be
  removed.

  10.3 Conversion of Interest. Simultaneously with a Managing General Partner's ceasing
  to be Managing General Partner following the admission of a new Managing General
  Partner pursuant to Section 10.1(c) or 10.2, the former Managing General Partner's
  Partnership Interest as a General Partner automatically is converted into that of a Limited
  Partner having a Sharing Ratio and a Commitment equal to the Sharing Ratio and the
  Commitment of the former Managing General Partner as a General Partner immediately
  prior to its ceasing to be a General Partner, and the former Managing General Partner
  automatically is admitted to the Partnership as a Limited Partner.

  10.4 Bankrupt Partners. If any Partner becomes a Bankrupt Partner, any or all of the
  other Partners who are Family Members in the same Family Line as the Bankrupt Partner
  shall have an optional preferential right (exercisable by giving written notice to the
  Bankrupt Partner or its representative at any time prior to the 120th day after such Partners
  receive notice of the occurrence of the event causing a Partner to become a Bankrupt
  Partner) to acquire the Partnership Interest of the Bankrupt Partner. If none of such Partners
  exercise such option, the Partnership shall have an optional preferential right (exercisable


                                           24
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 30 of 36




  by giving written notice to the Bankrupt Partner or its representative at any time prior to
  the 150th day after the Managing General Partner receives notice of the occurrence of the
  event causing a Partner to become a Bankrupt Partner) to acquire the Partnership Interest
  of the Bankrupt Partner. If neither the Partners who are Family Members in the same
  Family Line as the Bankrupt Partner nor the Partnership exercise their respective options,
  any or all of the Partners, excluding the Bankrupt Partner, shall have an optional
  preferential right (exercisable by giving written notice to the Bankrupt Partner or its
  representative at any time prior to the 180th day after such Partners receive notice of the
  occurrence of the event causing a Partner to become a Bankrupt Partner) to acquire the
  Partnership Interest of the Bankrupt Partner. The Partnership, or those Partners who elect
  to exercise a preferential right set forth in this Section 10.4 ("Option Partners") (each in
  the proportion that its Sharing Ratio bears to the aggregate Sharing Ratio of all Option
  Partners unless otherwise agreed by all Options Partners), shall buy, and the Bankrupt
  Partner or its representative shall sell, the Partnership Interest of the Bankrupt Partner at
  the Appraised Value (determined as of the date of the event the Partner becomes a Bankrupt
  Partner) on the Payment Terms. The payment to be made to the Bankrupt Partner or its
  representative under this Section 10.4 is in complete liquidation and satisfaction of all the
  rights and interest of the Bankrupt Partner and its representative (and of all Persons
  claiming by, through, or under the Bankrupt Partner and its representative) in and in respect
  of the Partnership, including, without limitation, any Partnership Interest, any rights in
  specific Partnership property, and any rights against the Partnership and (insofar as the
  affairs of the Partnership are concerned) against the Partners, and constitutes a compromise
  to which all Partners have agreed pursuant to section 153.203 of the Act. If at the time a
  Partner becomes a Bankrupt Partner there is only one other Partner, that other Partner has
  all the rights of the Partnership and the Managing General Partner under this Section 10.4.
  If the Bankrupt Partner is the existing Managing General Partner, the Partnership Interest
  subject to this Section 10.4 includes the Partnership Interest as a Limited Partner into which
  that Managing General Partner's Partnership Interest is converted under Section 10.3, along
  with any other Partnership Interest it may have.


    ARTICLE 11: DISSOLUTION, LIQUIDATION, AND TERMINATION

  11.1   Dissolution.

  (a)      In General. The Partnership shall dissolve and its affairs shall be wound up on the
  first to occur of the following:

         (i)     the written consent of each of the Partners;

         (ii)    the date set forth in Section 2.6;

         (iii) a Managing General Partner's ceasing to be a General Partner as described
  in Section 10.1(a) or 10.1(b), unless a new Managing General Partner is selected and
  admitted as provided in Section 10.1(c); or




                                           25
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 31 of 36




         (iv)    any other event causing dissolution as described in sections 11.051 and
  11.058 of the Act (other than an event described in section 153.155(a)(4) or (8)-(11) of the
  Act, except as provided in Sections 10.1(b) and 11.1(a)(iii));

  (b)     Automatic Reconstitution. Notwithstanding Section 11.1(a), if dissolution
  thereunder occurs due to an "event of withdrawal" (as defined in section 153.155(a) of the
  Act) with respect to a General Partner and a Managing General Partner either remains or
  is being admitted pursuant to Section 3.2, 10.1(c), or 10.2, the Partnership automatically
  shall be reconstituted and the remaining General Partner(s) shall, and hereby agree to, carry
  on the business of the Partnership.

  11.2 Liquidation and Termination. On dissolution of the Partnership, unless it is
  reconstituted and continued as provided in Section 11.1(b), the Managing General Partner
  shall act as liquidator or may appoint one or more other Persons as liquidator; provided,
  however, that if the Partnership dissolves on account of an event of the type described in
  section 153.155(a)(4)-(11) of the Act with respect to the Managing General Partner, the
  liquidator shall be one or more Persons selected in writing by a Required Interest. The
  liquidator shall proceed diligently to wind up the affairs of the Partnership and make final
  distributions as provided herein. The costs of liquidation shall be borne as a Partnership
  expense. Until final distribution, the liquidator shall continue to operate the Partnership
  properties with all of the power and authority of the Managing General Partner. The steps
  to be accomplished by the liquidator are as follows:

           (a)    As promptly as possible after dissolution and again after final liquidation,
  the liquidator shall cause a proper accounting to be made of the Partnership's assets,
  liabilities, and operations through the last day of the calendar month in which the
  dissolution shall occur or the final liquidation shall be completed, as applicable;

           (b)     The liquidator shall pay all of the debts and liabilities of the Partnership
  (including, without limitation, all expenses incurred in liquidation and any advances made
  by the Partners as provided in Section 4.3) or otherwise make adequate provision therefor
  (including, without limitation, the establishment of a cash escrow fund for contingent
  liabilities in such amount and for such term as the liquidator may reasonably determine);
  and

          (c)    All remaining assets of the Partnership shall be distributed to the Partners
  as follows:

                 (i)     the liquidator may sell any or all Partnership property, and any
         resulting gain or loss from each sale shall be computed and allocated to the capital
         accounts of the Partners;

                 (ii)    with respect to all Partnership property that has not been sold, the
         fair market value of such property shall be determined and the capital accounts of
         the Partners shall be adjusted to reflect the manner in which the unrealized income,
         gain, loss, and deduction inherent in such property (that has not been reflected in
         the capital accounts previously) would be allocated among the Partners if there


                                           26
    Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 32 of 36




               were a taxable disposition of such property for the fair market value of such
               property on the date of their distribution; and

                        (iii)   Partnership property shall be distributed among the Partners in
               accordance with the positive capital account balances of the Partners, as determined
               after taking into account all capital account adjustments for the taxable year of the
               Partnership during which the liquidation of the partnership occurs (other than those
               made by reason of this clause (iii)); and such distributions shall be made by the end
               of the taxable year of the Partnership during which the liquidation of the Partnership
               occurs (or, if later, on or before the 90th day after the date of such liquidation).

All distributions in kind to the Partners shall be made subject to the liability of each distributee for
its allocable share of costs, expenses, and liabilities theretofore incurred or for which the
Partnership shall have committed prior to the date of termination and such costs, expenses, and
liabilities shall be allocated to such distributee pursuant to this Section 11.2. The distribution of
cash and/or property to a Partner in accordance with the provisions of this Section 11.2 shall
constitute a complete return to the Partner of its Capital Contributions and a complete distribution
to the Partner of its Partnership Interest in all the Partnership's property, and constitutes a
compromise to which all Partners have consented within the meaning of section 153.203 of the
Act. To the extent that a Partner returns funds to the Partnership, it has no claim over against any
other Partner for those funds.

       11.3 Cancellation of Certificate. On completion of the distribution of Partnership assets
       as provided herein, the Partnership is terminated, and the General Partners (or such other
       Person or Persons as the Act may require or permit) shall cause the cancellation of the
       Certificate and any other filings made as provided in Section 2.5 and shall take such other
       actions as may be necessary to terminate the Partnership.


                           ARTICLE 12: GENERAL PROVISIONS

       12.1 Offset. Whenever the Partnership is to pay any sum to any Partner, any amounts
       that Partner owes the Partnership may be deducted from that sum before payment.

       12.2 Notices. All notices, requests, or consents provided for or permitted to be given
       under this Agreement must be in writing and must be given either by depositing that writing
       in the United States mail, addressed to the recipient, postage paid, and registered or
       certified with return receipt requested or by delivering that writing to the recipient in
       person, by courier, or by facsimile or electronic transmission. A notice, request, or consent
       given under this Agreement is effective on receipt by the Person to receive it. All notices,
       requests, and consents to be sent to a Partner must be sent to or made at the addresses given
       for that Partner on Exhibit A or in the instrument described in Section 3.3(f), 10.1(c)
       or 10.2, or such other address as that Partner may specify by notice to the other Partners.
       Any notice, request, or consent to the Partnership must be given to the Managing General
       Partner.




                                                  27
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 33 of 36




  12.3 Entire Agreement; Supersedure. This Agreement constitutes the entire agreement
  of the Partners and their Affiliates relating to the Partnership and supersedes all prior
  contracts or agreements with respect to the Partnership, whether oral or written.

  12.4 Effect of Waiver or Consent. A waiver or consent, express or implied, to or of any
  breach or default by any Person in the performance by that Person of its obligations with
  respect to the Partnership is not a consent or waiver to or of any other breach or default in
  the performance by that Person of the same or any other obligations of that Person with
  respect to the Partnership. Failure on the part of a Person to complain of any act of any
  Person or to declare any Person in default with respect to the Partnership, irrespective of
  how long that failure continues, does not constitute a waiver by that Person of its rights
  with respect to that default until the applicable statute of limitations period has run.

  12.5 Amendment or Modification. This Agreement may be amended or modified from
  time to time only by a written instrument executed by all of the Partners.

  12.6 Binding Effect. Subject to the restrictions on Dispositions set forth in this
  Agreement, this Agreement is binding on and inures to the benefit of the Partners and their
  respective heirs, legal representatives, successors, and assigns. In particular, any reference
  herein to a "Partner" and a Partner's "Partnership Interest" shall include, respectively, a
  Person to whom a Partner's Partnership Interest has been validly Disposed but who has not
  yet been admitted to the Partnership as a Partner (an "Assignee") and the Assignee's
  Partnership Interest so acquired for all purposes of this Agreement except that the
  Disposition does not entitle the Assignee to (i) participate in the management and affairs
  of the Partnership, (ii) become a Partner of the Partnership, or (iii) exercise any rights of a
  Partner of the Partnership unless and until the Assignee becomes a Partner of the
  Partnership.

  12.7 Governing Law; Severability. This Agreement is governed by and shall be
  construed in accordance with the law of the State of Texas, excluding any conflict-of-laws
  rule or principle that might refer the governance or the construction of this Agreement to
  the law of another jurisdiction. If any provision of this Agreement or its application to any
  Person or circumstance is held invalid or unenforceable to any extent, the remainder of this
  Agreement and the application of that provision to other Persons or circumstances is not
  affected and that provision shall be enforced to the greatest extent permitted by law.

  12.8 Further Assurances. In connection with this Agreement and the transactions
  contemplated by it, each Partner shall execute and deliver any additional documents and
  instruments and perform any additional acts that may be necessary or appropriate to
  effectuate and perform the provisions of this Agreement and those transactions.

  12.9 Waiver of Certain Rights. Each Partner irrevocably waives any right it may have
  to maintain any action for dissolution of the Partnership or for partition of the property of
  the Partnership.

  12.10 Indemnification. To the fullest extent permitted by law, each Partner shall
  indemnify the Partnership and each other Partner and hold them harmless from and against


                                            28
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 34 of 36




  all losses, costs, liabilities, damages, and expenses (including, without limitation, costs of
  suit and attorney's fees) they may incur on account of any breach by that Partner of this
  Agreement.

  12.11 Counterparts. This Agreement may be executed in any number of counterparts
  with the same effect as if all signing parties had signed the same document. All
  counterparts shall be construed together and constitute the same instrument.

  12.12 Headings. The headings in this Agreement are inserted for convenience and
  identification only and are not intended to describe, interpret, define, or limit the scope,
  extent, or intent of this Agreement or any provision hereof.

  12.13 Deemed Assent. The failure of a Partner to respond, within the response period set
  forth in the request in question (which response period shall not be less than seven business
  days nor more than twenty business days from the date on which the Partner in question is
  deemed to have received such request pursuant to Section 12.2), either in the affirmative
  or in the negative, to any request he receives from the Managing General Partner relating
  to a proposed act in respect of which such Partner is entitled to vote pursuant to this
  Agreement, shall conclusively be deemed for all purposes to be a vote by such Partner in
  favor of the act set forth in such request.

  12.14 Special Provisions Concerning Trustees as Partners. An estate or trust may
  become a Partner in the Partnership. In each such case, although the executors or trustees
  as a matter of form are referred to as "Partners," they participate herein in their
  representative capacities only. A reference in this Agreement to the interest of the
  "Partner" in any such case refers to the entire interest held in the particular estate or trust,
  regardless of the number or identity of the executors or trustees then serving under that
  estate or trust. The death, resignation, or removal of any such executor or trustee shall not
  constitute a Disposition nor give rise to a dissolution of the Partnership. All rights and
  obligations of a Partner with respect to the interest in the Partnership held in trust shall be
  exercisable by or enforceable against such executor's or trustee's successor executor(s) or
  successor trustee(s), or any remaining executor(s) or trustee(s), each in their representative
  capacity only. As provided in Sections 114.084 and 114.085 of the Texas Trust Code, it is
  expressly agreed that any liability which may arise with respect to an interest in the
  Partnership so held in trust, including, without limitation, liability to a Partner, to the
  Partnership, or to third Persons, shall be limited to (i) the assets of the trust that have been
  contributed to the Partnership and (ii) other assets of that trust (including assets in the hands
  of trust beneficiaries which were distributed from such trust), and in no event out of assets
  owned by such trustee individually (other than assets distributed to him from such trust) or
  in any capacity other than as trustee of that trust. It is agreed that the liability with respect
  to an interest in the Partnership held in an estate is similarly limited to the assets of the
  estate and assets in the hands of estate beneficiaries which were distributed from the estate.


                           [SIGNATURE PAGE FOLLOWS.]




                                             29
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 35 of 36
Case 4:21-cv-02602 Document 2-1 Filed on 08/11/21 in TXSD Page 36 of 36




                                 EXHIBIT A


         PARTNERS' NAMES, ADDRESSES AND SHARING RATIOS


             Partner's Name and Address        Sharing Ratio

             General Partner:
             International Textile, Inc.          1.00%
             1906 Sand Hollow Lane
             Katy, Texas 77450
             nishatazadkhan@gmail.com

             Limited Partner:
             Nishat Azad Khan                     99.00%
             1906 Sand Hollow Lane
             Katy, Texas 77450
             nishatazadkhan@gmail.com


             TOTAL                               100.00%




                                       i
